OPINION OE THE COURT BY
JüDGE PETERS:
It appears from the evidence that appellee had been possessed of the land claimed in this suit for many years; that Hodges ten or twelve years ago occupied the land claiming to have entered under appellee, and a short time before the bringing of this suit he put Casey on the land as his tenant, and renounced his allegiance to appellee.
The length of possession of appellee was sufficient of itself to enable him to maintain the action, and the repudiation of his right by Hodges, and his tenant, changed the possession from a friendly to a hostile holding, and they were not entitled to' a notice to quit theretofore.
The evidence authorized the verdict, and there is no available objection, or error in the instruction.
Wherefore, the judgment is affirmed.